Case 8:20-cv-02295-VMC-AAS Document 1 Filed 09/30/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
PATRICIA ANN NOACK,
Plaintiff,
vs. CASE NO.:
TARGET CORPORATION,
Defendant. /

 

DEFENDANT, TARGET CORPORATION'S, NOTICE OF REMOVAL

To: The Judges of the United States District Court
for the Middle District of Florida
Tampa Division
Sam M. Gibbons United States Courthouse
801 North Florida Avenue
Tampa, Florida 33602

Pursuant to the provisions of 28 U.S.C.A. §§ 1332, 1441 and 1446, Defendant, TARGET
CORPORATION, hereby removes to this Court the action filed against it in the Circuit Court of
the Tenth Judicial Circuit, in and for Polk County, Florida, and as grounds for the removal of this
action to the United States District Court for the Middle District of Florida, Tampa Division, this
Defendant states as follows:

1, There is presently pending in the Circuit Court of the Tenth Judicial Circuit, in
and for Polk County, Florida, the following styled action: Patricia Ann Noack, Plaintiff, vs.
Target Corporation, Defendant, bearing Case No.: 2020-CA-002624.

2. That on or about August 24, 2020, the Plaintiff, Patricia Ann Noack, filed a
Complaint and Demand for Jury Trial in the Circuit Court of the Tenth Judicial Circuit, in and

for Polk County, Florida, a copy of which is attached hereto as Exhibit 1. The Defendant,

 
 

 

Case 8:20-cv-02295-VMC-AAS Document 1 Filed 09/30/20 Page 2 of 5 PagelD 2

Target Corporation’s, Answer to Plaintiff's Complaint, and Demand for Jury Trial is attached
hereto as Exhibit 2. The Polk County Clerk of Court’s Docket for Case No. 2020-CA-002624
is attached hereto as Exhibit 3. All Other State Court documents are attached hereto as
Composite Exhibit 4. The Civil Cover Sheet for this Court is attached hereto as Exhibit 5.
Said documents are attached to this Notice as required by U.S.C. §1446(a).

3, The Complaint was served on Target Corporation on September 11, 2020. This
Removal is being effected within thirty (30) days after service of the Complaint. See 28 U.S.C.
§1446(b). Defendant has not waived its right to remove.

4, That this Notice of Removal is founded upon diversity of citizenship jurisdiction
pursuant to 28 U.S.C.A., Section 1332 and 28 U.S.C.A. Section 1441. The matter is between
citizens of different states and the amount in controversy, excluding interest and costs, exceeds
the sum or value of Seventy-Five Thousand Dollars ($75,000).

5, That at all times material hereto, the Plaintiff in the above-styled action is a
resident and citizen of the State of Florida residing in Polk County, Florida. Target is a foreign
corporation. For purposes of diversity, the single Defendant has its citizenship in states other
than the State of Florida. The Defendant, Target Corporation, is incorporated in the State of
Minnesota. The Defendant's, Target Corporation, principal place of business is 1000 Nicollet
Mall, Minneapolis, Minnesota 55403. There is complete diversity of citizenship between the
Defendant and the Plaintiff.

6. This case is properly removable under 28 U.S.C. §1441(a) since the Court has
subject matter jurisdiction under Section 1332(a)(1). The Complaint was served on Target
Corporation on September 11, 2020. The amount in controversy in the Complaint is not specified,

other than claiming “This is an action for damages, which exceeds Thirty Thousand Dollars
Case 8:20-cv-02295-VMC-AAS Document 1 Filed 09/30/20 Page 3 of 5 PagelD 3

($30,000.00) exclusive of interest and costs, and otherwise within this Court’s jurisdictional
limits.“. The Plaintiff's Complaint also states “As a direct and proximate result of Defendant's
negligence, Plaintiff suffered bodily injury and resulting physical and mental pain and suffering,
disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity
for the enjoyment of life, loss of earnings and impairment of earning capacity and/or permanent
aggravation of a pre-existing condition, and further incurred hospital bills, medical bills, and/or
other bills as a result of sais injuries. The injuries to Plaintiff are either permanent or continuing
in nature and Plaintiff will continue to suffer the losses in the future.”.

The Civil Cover Sheet filed by the Plaintiff and signed by the Plaintiff's present counsel,
Samantha Alexandria Reid, in State Court (attached hereto as Composite Exhibit 4) lists the
Amount of Claim as $1,000,000.

The Plaintiff served the Defendant with a $500,000.00 Demand Letter dated March 31,
2020 (see Exhibit 6 attached), that states the Plaintiff has incurred $89,129.64 in medical bills.
The Demand Letter also states that Plaintiff, “Patricia Ann Noack has suffered left wrist bone
bruise and partial scapholunate tear and circumferential soft tissue swelling. Ms. Noack
underwent a proximal row carpectomy among other injuries from this incident.”.

Accordingly, the damages sought by Plaintiff are clearly in excess of the $75,000.00
jurisdictional requirement of this Court, and to the best of this Defendant’s knowledge, the
requisite jurisdictional amount, as provided by 28 U.S.C.A. Section 1441, et seq., and 28
U.S.C.A. 1332, has been met.

7. That venue properly rests with the Middle District of the United States District
Court, Tampa Division because this action is being removed from the Circuit Court, Tenth

Judicial Circuit, in and for Polk County, Florida.
Case 8:20-cv-02295-VMC-AAS Document 1 Filed 09/30/20 Page 4 of 5 PagelD 4

8. This Defendant has filed with the Clerk of Circuit Court, Tenth Judicial Circuit, in

and for Polk County, Florida, a true and correct copy of this Notice of Removal pursuant to 28

U.S.C.A. 1446(e). See Exhibit 7 attached.

9 That the undersigned attorney is authorized by Defendant, Target Corporation, to

file this Notice of Removal.

10. That the undersigned attorney is licensed in the State of Florida and is authorized

to practice in the United States District Court, Middle District of Florida.

WHEREFORE, Defendant, Target Corporation, respectfully requests that this Court

assume jurisdiction of this action pursuant to 28 U.S.C.A. §§1332 and 1441.

Dated this 30th day of September, 2020.

Respectfully-submitted,
(KK

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

 

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on September 30, 2020, I presented the foregoing to the Clerk of

the Court for filing and uploading to the CM/ECF system, which will send a notice of electronic
Case 8:20-cv-02295-VMC-AAS Document 1 Filed 09/30/20 Page 5 of 5 PagelD 5

filing to the following: Samantha Reid, Esquire, Rubenstein Law, P.A., 9130 S. Dadeland Blvd.,

KR

JAMES A. COLEMAN, ESQUIRE

James A. Coleman, P.A.

Florida Bar No.: 0434711

612 East Colonial Drive, Suite 250

Orlando, Florida 32803

Telephone: (407) 219-5799

Facsimile: (407) 219-5788

Trial Counsel for Defendant,

Target Corporation

Emails: jcoleman@rclawpa.com
rcunningham@rclawpa.com
dthompson@rclawpa.com

Suite PH, Miami, FL 33156.

—_—

 

 
